ALLOWANCE
Claims 1, 3, 6, 8-9, 11, 14, 16-17, and 20 are allowed.

Priority
This application has claimed the benefit of PCT Application Number PCT/KR2016/011735 filed on 10//19/2016 which claims benefit to Korean Application Number KR10-2016-0129089 filed 10/06/2016. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendments
Applicant’s amendments filed on 03/12/2021 have been fully considered by the examiner. Examiner withdraws the 35 U.S.C. § 112(f) interpretation and corresponding 112(a) and (b) rejections to claims 1, 3, 6, 8-9, 11, 14, 16-17, and 20.

Response to Arguments
Argument 1, Applicant argues that the combination of Kwon and Park do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 3, 6, 8, independent claim 9 and its dependent claims 11, 14, 16, and independent claim 17 and its dependent claim 20, in condition for allowance.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Kwon et al. (US 2014/0195916 A1) and Park et al. (US 2015/0269143 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 17.
The prior art of record teaches an image providing apparatus comprising: 
an image storage unit [Kwon: Fig. 1, (160), Para. 53, memory to store images/videos] configured to store an image obtained through a camera [Kwon: Fig. 1, (121), Para. 53, camera to capture images/videos]; and 
a display unit [Kwon: Fig. 1, (151), Para. 58, display] comprising a display area for configured to display the image stored in the image storage unit [Kwon: Fig. 5, (520), Para. 111, display portion for image] and a timeline area for configured to display a timeline corresponding to a reproduction time of the image [Kwon: Fig. 5, (540), Para. 114, graph or timeline area to display graphics for events associated with images/videos], and display a type of an event that has occurred in the image in a different color on the timeline corresponding to a time point when the event occurred [Kwon: Fig. 5, (561, 563), Paras. 116-117, displaying each event as a thumbnail, each event being a different color and/or thumbnail], wherein:
the display unit further comprises a thumbnail display area for configured to display a thumbnail extracted from the image [Kwon: Fig. 5, (550), Para. 115, thumbnail area for attributes], 
the thumbnail displays event information corresponding to a selected point on the timeline, in accordance with the timeline [Kwon: Fig. 6, (621), Para. 119, highlighting an attribute and area within timeline based on user input],
Park: Fig. 6, (724), Paras. 74-76, displaying a heatmap of events in a range of color based on the movement detected from the image],
display unit comprises an event detection module for configured to detect an occurrence of an event from the image [Kwon: Fig. 4, (S420), Para. 102, analyze attribute (i.e. event information) information], 
the event comprises motion detection [Kwon: Para. 102, motion event], facial detection [Paras. 138-139, face recognition], and a camera event [Kwon: Para. 102, attributes can include background changes, movement of characters, audio changes, etc.)], and 
the display unit displays the type of an event and a number of occurrences of an event on the timeline [Kwon: Para. 100, attribute information (i.e. events) are displayed according to the number of attributes occurring at any given time] by using a first color for motion detection, a second color for facial detection, and a third color for a camera event [Kwon: Paras. 104, 114, using a combination of color, thickness, shapes, to distinguish each attribute type from one another] displayed with a pixel of an nxn size at an event occurrence position of the timeline [Kwon: Fig. 5, Paras. 104, 114, the thumbnail in the thumbnail area and the timeline area are displayed according to set preferences and sizes]. 

However, the prior art of record does not teach wherein when a plurality of events occur at the same time point, a plurality of pixels corresponding to the plurality of events are displayed not to overlap each other on the timeline corresponding to the same time point, wherein when the 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein when a plurality of events occur at the same time point, a plurality of pixels corresponding to the plurality of events are displayed not to overlap each other on the timeline corresponding to the same time point, wherein when the number of events occurred at the same time point exceeds a predetermined number, pixels corresponding to events are displayed to overlap each other on the timeline, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179